PER CURIAM.
We have for review Thomas v. State, 933 So.2d 45 (Fla. 4th DCA 2006), based on express and direct conflict with Perkins v. State, 576 So.2d 1810 (Fla.1991). We have jurisdiction. See art V, § 3(b)(3), Fla. Const.
At the time the Fourth District Court of Appeal issued its decision in Thomas, another case was pending here on review likewise based on express and direct conflict with Perkins. See Hearns v. State, 912 So.2d 377 (Fla. 3d DCA 2005), approved, 961 So.2d 211 (Fla.2007). We thus stayed proceedings in the present case *354pending disposition of Hearns. After Hearns was decided, we issued an order directing respondent to show cause why we should not accept jurisdiction, quash the Thomas decision, and remand for reconsideration in light of our decision in Hearns. In its response, respondent “respectfully submits to this Court that the holding of Hearns applies to the case at bar” and that, “now that Hearns has been decided, the Court should apply the same principles of law to the case at bar and take whatever action it deems just and proper in the circumstances.”
We accordingly grant the petition for review in the present case. The decision under review is quashed and this matter is remanded to the Fourth District Court of Appeal for reconsideration upon application of this Court’s decision in Hearns.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.